UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
_______________________________
JAMES LUTCHER NEGLEY,           :
                                :
          Plaintiff,            :
                                :
     v.                         :   Civil Action No. 03-2126 (GK)
                                :
FEDERAL BUREAU OF               :
INVESTIGATION,                  :
                                :
          Defendant.            :
_______________________________:


                            MEMORANDUM OPINION

     Plaintiff James Lutcher Negley (“Plaintiff”), brings this

action against Defendant, Federal Bureau of Investigation (“FBI” or

“Defendant”), under the Freedom of Information Act (“FOIA”), 5

U.S.C. § 552. This matter is now before the Court on Plaintiff’s

Motion for Summary Judgment [Dkt. No. 112] and Defendant’s Motion

for Summary Judgment [Dkt. No. 116].

     Upon consideration of the Motions, Oppositions, Replies, the

entire   record   herein,    and   for   the   reasons   discussed   below,

Plaintiff’s Motion for Summary Judgment is denied and Defendant’s

Motion for Summary Judgment is granted.

     However, the FBI should take no comfort in prevailing on its

Motion for Summary Judgment.       It has taken almost 10 years for Mr.

Negley to get the documents to which he is legally entitled under

FOIA. The FBI has stonewalled, has delayed, has repeatedly “found”

responsive documents long after it should have, and has on numerous

occasions failed to meet its obligations under FOIA.         This conduct
has forced this Court and Plaintiff (to say nothing of the FBI

itself) to expend substantial resources to force the FBI to meet

its statutory obligations.      The fact that, after almost 10 years,

the FBI    has--finally--“gotten     it    right”     is   a   tribute    to   the

persistence, patience, and diligence of Mr. Negley and his counsel.

Indeed, this case is a sad example of how a federal agency can

delay, and almost succeed, in avoiding compliance with one of this

nation’s most important statutes.1

I.   BACKGROUND2

     This case concerns a FOIA dispute between Negley and the FBI,

which has been ongoing for over nine years. On January 16, 2002,

Negley submitted a FOIA request to the FBI’s San Francisco Field

Office    (“SFFO”)   seeking   “a   copy   of   any    records    about    [him]

maintained at and by the FBI in [the San Francisco] field office.”

On January 30, 2002, the FBI informed Negley that a search of its

Central Records System did not yield any records responsive to his

request.

     On October 17, 2003, after more than a year and a half of

waiting without any substantive response from the FBI, Plaintiff


     1
       For these reasons, the Court understands the frustration
voiced in Plaintiff’s most recent pleadings. While there is much
intemperate language and sarcasm in his latest round of pleadings,
of which the Court would ordinarily disapprove, there is ample
justification for them.
     2
       Unless otherwise noted, the facts set forth herein are drawn
from parties’ Statements of Material Facts Not in Dispute submitted
pursuant to Local Rule 7(h).

                                    -2-
filed this suit. Plaintiff challenged the FBI’s compliance with

FOIA and sought production of all agency records relating to him

from the SFFO. Compl. ¶¶ 1, 19 [Dkt. No. 1].

     On   August   24,   2007,   after    several   years   of   litigation

regarding   the    specifics   of   the   FBI’s   FOIA   responsibilities,

Plaintiff filed a Motion for Partial Summary Judgment [Dkt. No.

71], arguing that the FBI’s search and production of documents were

inadequate as a matter of law, and failed to comply with his FOIA

request.3 Plaintiff argued that “despite his broad request ‘for any

records about him,’ and the existence of nine different sources of

searchable records, the FBI’s only pre-lawsuit search was of one

such source--the Universal Index (‘UNI’).” Negley v. FBI, 658 F.

Supp. 2d 50, 56-57 (D.D.C. 2009) (citations omitted). On the same

day, Defendant filed a Second Motion for Summary Judgment on all

claims raised by Plaintiff [Dkt. No. 72].


     3
       The Court previously granted Defendant’s Motion for Summary
Judgment [Dkt. No. 10], finding that Plaintiff’s claim was barred
by the doctrine of res judicata, and that the FBI’s search for
records was adequate. Negley v. FBI, No. 04-5348 (D.D.C. July 26,
2004)[Dkt. No. 26]. The Court of Appeals subsequently reversed and
remanded the case, concluding that application of res judicata was
in error, and that there was sufficient doubt about the adequacy of
the FBI’s search that summary judgment was not warranted. Negley v.
FBI, 169 F. App’x. 591, 593-94 (D.C. Cir. 2006). On remand, this
Court ordered Defendant to (1) conduct a search for, and produce,
certain documents; (2) provide a Vaughn Index and a detailed
affidavit explaining any redactions or withholdings; and (3) allow
Plaintiff to take depositions of FBI personnel. Scheduling Order
(Feb. 2, 2006) [Dkt. No. 31]. On January 8, 2007, Defendant’s
Motion for Reconsideration was granted as to all File Numbers
except for Sub S0-3041 (Serial 3041). Order, Jan. 8, 2007 [Dkt. No.
43].

                                    -3-
       On    June    15,   2009,   unbeknownst     to   the   Court,    Plaintiff

submitted a separate, expansive FOIA request to Defendant, seeking

“all       records   in    the   possession   of     the   Federal     Bureau   of

Investigation relating, in any way, to James Lutcher Negley.”

Eighth Hardy Decl. ¶ 10, Apr. 22, 2010 [Dkt. No. 103-3]. Neither

party informed the Court of Plaintiff’s June 2009 request.

       On September 24, 2009, this Court granted Plaintiff’s Motion

for Partial Summary Judgment and denied Defendant’s Second Motion

for Summary Judgment, finding that the FBI’s search for responsive

documents      was   inadequate,    and   that     Defendant’s   production     of

documents was insufficient. Negley, 658 F. Supp. 2d at 56-61. The

Court ordered Defendant to:

       (1)    “produce File Number 149A-SF-106204-S-1575 in its
              entirety, along with a Vaughn Index for any
              redactions and/or withholdings and a detailed
              affidavit explaining the bases for any redactions
              and/or withholdings” within 30 days of the date of
              the Order (by October 26, 2009);

       (2)    conduct reasonable searches, “in response to
              Negley’s FOIA request, for all documents that
              relate to or reference Negley in any manner,” or
              specify with sufficient detail the search terms
              used in its previous searches of certain databases,
              within 60 days of the date of the Order (by
              November 23, 2009);4



       4
       Specifically, Defendant was ordered to conduct a search of
(1) the ICM database, using relevant file numbers and dates; (2)
the ECF database that “captures at least the ‘six-way phonetic
breakdown’ of Negley’s name”; (3) the ELSUR database; (4) the Zy
database; (5) the SFFO card index; (6) FBIHQ; and (7) handwritten
notes, personal files and restricted files. Order 2-3, Sept. 24,
2009.

                                       -4-
     (3)   produce “all documents, including duplicates,
           responsive to Negley’s FOIA request,” along with a
           Vaughn   Index    for   any    redactions   and/or
           withholdings, within 90 days of the date of the
           Order (by December 23, 2009); and

     (4)   make its affiants available for three depositions,
           limited to: (A) the topics discussed in Hardy’s
           Fifth Declaration (within 30 days of the date of
           the Order); (B) the affidavit explaining any
           redactions and/or withholdings from the Vaughn
           Index for File S-1575 (within 60 days of the date
           of the Order); and (C) the affidavit explaining the
           searches conducted in response to Negley’s FOIA
           request, including all search terms used, and the
           bases for any redactions and/or withholdings from
           the Vaughn Index for the documents produced within
           90 days of the date of the Order (by December 23,
           2009).

Order 1-4, Sept. 24, 2009 (the “September 24, 2009, Order”) [Dkt.

No. 90].

     In response to this Order, Defendant took the following

actions: (1) on October 22, 2009, Defendant made David M. Hardy

available for a deposition on the topics discussed in the Fifth

Hardy Declaration; (2) on October 26, 2009, Defendant released to

Plaintiff File Number 149A-SF-106204-S-1575, along with a Vaughn

Index and the Sixth Declaration of David M. Hardy, Oct. 24, 2009

[Dkt. No. 103-1], explaining the bases for Defendant’s redactions

and/or withholdings; (3) Defendant conducted the searches specified

by the Order, or, where appropriate, specified with sufficient

detail the search terms used in its previous searches, the details

of which were disclosed in the Seventh Declaration of David M.

Hardy, Dec. 23, 2009 [Dkt. No. 103-2]; (4) on December 23, 2009,


                                -5-
Defendant produced all responsive documents5 identified in the

above searches, along with a Vaughn Index and the Seventh Hardy

Declaration, which explained the bases for any redactions and/or

withholdings; and (5) on January 28, 2010, by agreement of the

parties, Plaintiff took the deposition of Hardy on the topics

discussed    in    the     Sixth    Hardy   Declaration       and    Seventh     Hardy

Declaration.

      All searches conducted after the issuance of the Court’s

September    24,    2009,     Order    were     conducted     to    locate    records

responsive   to     both    Plaintiff’s        2002   and   2009    FOIA   requests.

However,    the    searches    conducted       pursuant     to     Plaintiff’s    2009

request did not locate any responsive “investigatory” records that

had   not   previously       been     released.       The   searches    did    locate

“administrative” files, which are not typically produced because

most requesters do not want a copy of their own request or want to

pay for these files. The FBI subsequently sent Plaintiff two

letters inquiring as to whether he would like to receive these

files, and the FBI never received any clear response.



      5
       The Seventh Hardy Declaration noted that some records
located from these searches were not produced to Plaintiff: (1)
from the UNI search, “administrative files related to the
Plaintiff’s prior FOIA/PA requests to other field offices and the
FBI’s file related to this litigation file”; (2) from the ECF
search, five serials in which Plaintiff’s name appeared in the
text. One serial was a litigation file concerning the SFFO, three
serials were from Plaintiff’s prior FOIA/PA requests to the Miami,
Los Angeles, and San Antonio field offices, and the fifth serial
did not concern Plaintiff. Seventh Hardy Decl. ¶ 39(b).

                                         -6-
      On April 5, 2010, Plaintiff filed a Motion for Contempt for

Defendant’s Failure to Comply with the Court’s September 24, 2009,

Order   [Dkt.    No.    102].   On   March    1,   2011,   this   Court    denied

Plaintiff’s Motion for Contempt, finding that Defendant did not

violate the Court’s “reasonably clear and unambiguous order.”

Negley v. FBI, 766 F. Supp. 2d 190, 196 (D.D.C. 2011). On March 9,

2011, Plaintiff filed a Motion for Reconsideration of that ruling

[Dkt. No. 111], which is the subject of a separate Order and

Memorandum Opinion accompanying this Order and Memorandum Opinion.

      On March 15, 2011, Plaintiff filed the pending Motion for

Summary Judgment (“Pl.’s Mot.”) [Dkt. No. 112]. On May 2, 2011,

Defendant    filed     its   Opposition      and   Cross-Motion   for     Summary

Judgment (“Def.’s Mot.”) [Dkt. Nos. 116-117]. On June 1, 2011,

Plaintiff filed his Opposition and Reply [Dkt. Nos. 118-119]. On

July 1, 2011, Defendant filed its Reply [Dkt. No. 121].

II.   STANDARD OF REVIEW

      FOIA cases are typically and appropriately decided on motions

for summary judgment. Gold Anti-Trust Action Comm., Inc. v. Bd. of

Governors of Fed. Reserve Sys., 762 F. Supp. 2d 123, 130 (D.D.C.

2011); Defenders of Wildlife v. United States Border Patrol, 623 F.

Supp. 2d 83, 87 (D.D.C. 2009). “The standard governing a grant of

summary judgment in favor of an agency’s claim that it has fully

discharged      its    disclosure    obligations      under   FOIA   is     well-

established . . . . [T]he agency bears the burden of showing that

                                       -7-
there    is    no    genuine    issue     of    material    fact,    even    when   the

underlying facts are viewed in the light most favorable to the

requester.” Weisberg v. United States Dep't of Justice, 705 F.2d
1344, 1350 (D.C. Cir. 1983); see also Fed. R. Civ. P. 56(c).

     The court may award summary judgment solely on the basis of

“[a] reasonably detailed affidavit, setting forth the search terms

and the type of search performed, and averring that all files

likely to contain responsive materials (if such records exist) were

searched.” Oglesby v. United States Dep’t of the Army, 920 F.2d 57,

68 (D.C. Cir. 1990).

     If the agency withholds any material on the basis of statutory

exemptions, the agency’s affidavits must also (1) “describe the

documents and the justifications for nondisclosure with reasonably

specific      detail;”    and       (2)   “demonstrate      that    the   information

withheld logically falls within the claimed exemption;” and must

not be (3) “controverted by either contrary evidence in the record

nor by evidence of agency bad faith.” Military Audit Project v.

Casey, 656 F.2d 724, 738 (D.C. Cir. 1981). Such affidavits or

declarations are accorded “a presumption of good faith, which

cannot    be    rebutted       by   ‘purely      speculative    claims      about   the

existence      and    discoverability          of   other   documents.’”     SafeCard

Servs., Inc. v. Sec. & Exch. Comm’n, 926 F.2d 1197, 1200 (D.C. Cir.

1991) (quoting Ground Saucer Watch, Inc. v. Cent. Intelligence

Agency, 692 F.2d 770, 771 (D.C. Cir. 1981)).


                                           -8-
III.    ANALYSIS

       The   outstanding     disputes        regarding      Plaintiff’s       2002    FOIA

request fall into two basic categories. First, Plaintiff argues

that Defendant’s search itself was inadequate. Second, Plaintiff

contends that Defendant improperly withheld certain information

based on     statutory      exemptions.       Each   of     these claims        will    be

addressed in turn.

       A.    Sufficiency of the Search

       The   purpose   of    FOIA      is   to “facilitate          public    access    to

Government documents” and “to pierce the veil of secrecy and to

open agency action to the light of public scrutiny.” McCutchen v.

United States Dep’t of Health & Human Servs., 30 F.3d 183, 184

(D.C. Cir. 1994) (internal quotations omitted). In responding to a

FOIA request, an agency is under an obligation to conduct a

reasonable search for responsive records. Oglesby, 920 F.2d at 68.

To win summary judgment on the adequacy of a search, the agency

must   demonstrate     beyond       material       doubt     that    its     search    was

“reasonably     calculated        to    uncover      all     relevant        documents.”

Weisberg, 705 F.2d    at    1351.      An    agency    may     demonstrate       the

reasonableness of its search by submitting “[a] reasonably detailed

affidavit.” Oglesby, 920 F.2d at 68.

       First,   Plaintiff        argues     that    the     FBI’s    search     was    not

reasonable because it failed to locate one document, “which is

dated September 18, 1995 and contains a San Francisco file number


                                            -9-
of   149A-SF-106204-S-7575     (or   1575).”    Pl.’s     Mot.    8-9.   Second,

Plaintiff argues that “the FBI’s use of April 2002 as the cut-off

date for production of documents is unreasonable.” Id. at 9-13.

           1.    Failure to Locate a Document

      Plaintiff does not challenge the parameters of the search

conducted by the FBI, which, of course, were based on this Court’s

September 24, 2009, Order. Instead, Plaintiff presents a document

bearing his name, a date of September 18, 1995, and a San Francisco

file number, which Plaintiff argues should have been uncovered by

a reasonable search of the San Francisco Field Office files. Pl.’s

Mot. 8-9. Plaintiff contends that “the very fact that this document

exists and has not been produced in this case, despite fitting

precisely within the FBI’s own limitations to production, shows

that either its search or production are unreasonable and do not

meet the standards of FOIA.” Id. at 9.

      However,   Defendant’s    affidavit      provides    a     plausible,   if

somewhat speculative, explanation for the failure of a reasonable

search to locate this document. David M. Hardy, the Section Chief

of the Record/Information Dissemination Section, Records Management

Division, of the FBI, explains that this record was found in a

Sacramento file, but not a San Francisco file. Ninth Hardy Decl.

¶ 6, May 2, 2011 [Dkt. No. 117-4]. According to Hardy, the San

Francisco file number does not appear to have originally been on

the document, but rather was manually added using a stamp and hand-


                                     -10-
written notation. Id. Hardy confirms that “[a]n original or copy of

this    document     was   not   located    during   the    search   of    the    San

Francisco 149A-SF-106204 file at issue in this case and a physical

review (and later processing) of the 149A-SF-106204-S-1575 file

serial did not locate this record.” Id.

       Hardy reasons that this file was found in Sacramento, but not

in San Francisco, because the file contains a tip that came into

the San Francisco Field Office’s UNABOM tip line, which “would have

been delegated to the Sacramento Field Office for action.” Id. The

San Francisco Field Office made its own determination “of which

leads were significant enough to warrant placement in the San

Francisco UNABOM investigative file.” Id. Hence, according to

Hardy,    it    is   not   surprising      that   this    file   would    exist    in

Sacramento, but not in San Francisco, which was the object of

Plaintiff’s 2002 FOIA request. See Negley, 766 F. Supp. 2d at 195

(finding that Plaintiff’s 2002 request was limited to documents

held by the San Francisco field office).

       Moreover, “adequacy of a search is not determined by its

results, but by the method of the search itself.” Saldana v. Fed.

Bureau of Prisons, 715 F. Supp. 2d 24, 26 (D.D.C. 2010) (citing

Weisberg v. United States Dep’t of Justice, 745 F.2d 1476, 1485

(D.C.    Cir.    1984)).    Indeed,     “an    agency’s    failure   to    find    a

particular document does not undermine the determination that the

search was adequate” and “there could be several possible reasons


                                        -11-
other than an inadequate search for why particular records are not

located.” Jefferson v. Bureau of Prisons, 578 F. Supp. 2d 55, 58

(D.D.C. 2008) (citing Wilbur v. Cent. Intelligence Agency, 355 F.3d
675, 678 (D.C. Cir. 2004)).

     Plaintiff is therefore incorrect when he argues that “the very

fact that this document exists and has not been produced in this

case, despite fitting precisely within the FBI’s own limitations to

production,    shows   that   either   its   search   or   production   are

unreasonable and do not meet the standards of FOIA.” Pl.’s Mot. 9.

Given the history of this litigation and the FBI’s recalcitrance in

complying with FOIA, Plaintiff’s scepticism about the accuracy of

Hardy’s affidavit is very understandable.         However, Plaintiff is

challenging the failure to locate one document, and that is not

sufficient to defeat summary judgment given the Court’s finding in

March, 2011, that the FBI has--finally--complied with the Court’s

September 24, 2009 Order specifying in great detail what kind of

search the FBI was required to undertake.

          2.     April 2002 Cut-off Date

     Plaintiff next argues that it was unreasonable for Defendant

to deem only records created before April 2002 as responsive to his

2002 FOIA request. Pl.’s Mot. 9-13. This is now the third time

Plaintiff has pressed this argument. Plaintiff originally argued

that Defendant should be held in contempt for imposing such a

temporal restriction in response to the Court’s September 24, 2009,


                                  -12-
Order,   and,   after    losing     that    Motion,    filed   a    Motion    for

Reconsideration of this same issue. In denying the Motion for

Contempt, the Court held that “it was reasonable for the FBI to use

a cut-off date of April 2002, when it was aware that it would also

have to respond to Plaintiff's broader 2009 FOIA request.” Negley,
766 F. Supp. 2d at 196.

     As stated in the Court’s accompanying Memorandum Opinion

regarding Plaintiff’ Motion for Reconsideration, Plaintiff has

presented no reason for the Court to change its prior analysis. It

is true, as Plaintiff himself states, “temporal limitations on FOIA

productions     are    prohibited    where    the     agency   is    unable    to

demonstrate     that    such   cut-offs       are     reasonable     under    the

circumstances.” Pl.’s Mot. 10 (emphasis added). However, in this

particular circumstance, the FBI responded to Plaintiff’s 2002

request while also conducting searches in response to a subsequent,

much broader request. Indeed, “following searches conducted in

response to the June 14, 2009, FOIA/PA requests and the Court’s

September 24, 2009 Order, the FBI did not locate any responsive FBI

investigatory records related to plaintiff that had not been

previously    released.”    Eighth    Hardy    Decl.     ¶   16.    Simply    put,

Defendant’s search and production in response to the 2002 request

were reasonable under the specific circumstances of this case.




                                     -13-
       B.   Claimed Exemptions

       Plaintiff also objects to Defendant’s withholding of certain

information based on statutory exemptions. FOIA “requires agencies

to comply with requests to make their records available to the

public, unless the requested records fall within one or more of

nine categories of exempt material.” Oglesby v. United States Dep’t

of the Army, 79 F.3d 1172, 1176 (D.C. Cir. 1996) (citing 5 U.S.C.

§§ 552(a), (b)). An agency that withholds information pursuant to

a FOIA exemption bears the burden of justifying its decision,

Petroleum Info. Corp. v. Dep’t of the Interior, 976 F.2d 1429, 1433

(D.C. Cir. 1992) (citing 5 U.S.C. § 552(a)(4)(B)), and must submit

an index of all materials withheld. Vaughn v. Rosen, 484 F.2d 820,

827-28 D.C. Cir. 1973), cert. denied, 415 U.S. 977 (1974). In

determining whether an agency has properly withheld requested

documents under a FOIA exemption, the district court conducts a de

novo review of the agency’s decision. 5 U.S.C. § 552(a)(4)(B).

       As with claims of inadequacy of the search, the court may

award summary judgment as to withheld records solely on the basis

of information provided in affidavits or declarations when they (1)

“describe the documents and the justifications for nondisclosure

with   reasonably    specific   detail;”     (2)   “demonstrate   that   the

information withheld logically falls within the claimed exemption;”

and (3) “are not controverted by either contrary evidence in the

record nor    by    evidence   of   agency   bad   faith.”   Military   Audit


                                     -14-
Project, 656 F.2d at 738. As noted above, such affidavits or

declarations are accorded “a presumption of good faith, which

cannot   be   rebutted     by      ‘purely    speculative    claims   about     the

existence     and   discoverability        of    other   documents.’”     SafeCard

Servs., 926 F.2d at 1200 (quoting Ground Saucer Watch, 692 F.2d at

771).

     Specifically, Plaintiff protests Defendant’s invocation of

Exemption     7(C),   which     protects      information    compiled     for   law

enforcement     purposes      to    the      extent   that   disclosure     “could

reasonably be expected to constitute an unwarranted invasion of

personal privacy.” 5 U.S.C. § 522(b)(7)(C).6 The FBI has relied on


     6
        Plaintiff has failed to contest the FBI’s invocation of any
exemption other than 7(C). Therefore, the Court may treat the
Defendant’s arguments concerning Exemptions 6 and 7(D) as conceded.
Fischer v. United States Dep’t of Justice, 723 F. Supp. 2d 104, 110
(D.D.C. 2010) (“It is proper to treat defendant’s argument as
conceded, with regard to the exemptions and categories not
challenged by plaintiff.”) (internal quotation omitted); Hopkins v.
Women’s Div., Gen. Bd. of Global Ministries, 284 F. Supp. 2d 15, 25
(D.D.C. 2003) (“It is well understood in this Circuit that when a
plaintiff files an opposition to a dispositive motion and addresses
only certain arguments raised by the defendant, a court may treat
those arguments that the plaintiff failed to address as conceded.”)
(citing FDIC v. Bender, 127 F.3d 58, 67-68 (D.C. Cir. 1997)).

     Similarly, Plaintiff has not opposed Defendant’s argument that
it has released all reasonably segregable portions of exempt
records. Def.’s Mot. 34; see 5 U.S.C. § 552(b). The FBI’s declarant
has stated that the FBI has released 120 pages, including “66 pages
in full and 54 pages in part.” Seventh Hardy Decl. ¶ 4. The FBI did
not withhold any pages in full. Id. Further, “[e]very effort was
made to provide plaintiff with all material in the public domain
and with all reasonably segregable portions of releasable
material.” Id. ¶ 47. In light of Plaintiff’s failure to offer any
opposition to Defendant’s arguments and Defendant’s affidavit
                                                     (continued...)

                                          -15-
Exemption 7(C) to protect names and/or identifying information of:

(1) FBI personnel; (2) individuals who furnished information to the

FBI under an implied assurance of confidentiality; (3) State

government employees or non-federal law enforcement officers; (4)

third parties merely mentioned; (5) individuals interviewed by the

FBI; and 6) third parties of investigative interest. Seventh Hardy

Decl. ¶ 49. Defendant argues that “for each of these categories of

information, the FBI explained in detail how disclosure of certain

information pertaining to individuals could be reasonably expected

to result in an invasion of personal privacy and worse still, could

risk       subjecting   the   named   individuals     to     harassment,   public

embarrassment, and retaliation.” Def.’s Mot. 25; Seventh Hardy

Decl. ¶¶ 61-70. Plaintiff argues that “the FBI has not established

the redactions are necessary to protect against an unwarranted

invasion of privacy.” Pl.’s Mot. 15.

       In determining whether Exemption 7(C) applies, the Court must

balance       the   public    interest    in    disclosure    with   the   privacy

interests implicated by release of the material. Computer Prof’ls

for Soc. Responsibility v. United States Secret Serv., 72 F.3d 897,

904 (D.C. Cir. 1996). Suspects, witnesses, investigators, and third


       6
      (...continued)
attesting to its efforts, the Court deems the issue conceded, and
finds that the Defendant has fulfilled its responsibility to
produce all reasonably segregable portions of exempt documents.
Quick v. United States Dep’t of Commerce, Nat. Inst. of Standards
and Tech., 775 F. Supp. 2d 174, 179-80 (D.D.C. 2011) (treating
segregability as conceded); Hopkins, 284 F. Supp. 2d at 25.

                                         -16-
parties all have substantial privacy interests that are implicated

by the public release of law enforcement investigative materials.

Id.; Davis v. United States Dep’t of Justice, 968 F.2d 1276, 1281

(D.C. Cir. 1992). There is no disagreement that disclosure of these

materials can lead to great embarrassment and reputational harm to

these individuals. Safecard, 926 F.2d at 1205. Indeed, disclosure

could, in some cases, lead to physical harm to the individuals

and/or their families.

     Moreover,     it   “is   well   established   that   the   only   public

interest relevant for purposes of Exemption 7(C) is one that

focuses on the citizens’ right to be informed about what their

government is up to.” Davis, 968 F.2d at 1282 (internal quotations

omitted). Whether disclosure of private information is warranted

under Exemption 7(C) turns upon whether the information “sheds

light on an agency’s performance of its statutory duties.” Dep’t of

Justice v. Reporters Comm. for Freedom of the Press, 489 U.S. 759,

773, 109 S. Ct. 1468, 1482, 103 L. Ed. 2d 774 (1989).

     Thus,   the   requested    information   must   shed   light      on   the

agency’s own conduct and not merely on the subject matter of the

underlying law enforcement investigation. Id. Our Court of Appeals

has held “categorically that, unless access to the names and

addresses of private individuals appearing in files within the

ambit of Exemption 7(C) is necessary in order to confirm or refute

compelling evidence that the agency is engaged in illegal activity,


                                     -17-
such information is exempt from disclosure.”7 Safecard, 926 F.2d at

1206.

     Plaintiff points to several examples he believes illustrate

the FBI’s misuse of Exemption 7(C). Pl.’s Mot. 16-19. Plaintiff

argues that each of the examples suffer from a common flaw, namely,

that Defendant has failed to demonstrate for each one how removing

the redaction would result in an unwarranted invasion of privacy.

Finally, and most significantly, Plaintiff never identifies any

public interest that would be served by disclosure.

     In fact, for each example cited by Plaintiff, Defendant has

specifically explained that it redacted the names or identifying

information of either witnesses, third parties merely mentioned,

individuals interviewed by the FBI, or individuals of investigative

interest, and has described the relevant circumstances. Seventh

Hardy Decl. ¶¶ 63, 65-70. All of these people have well established

privacy interests implicated by release of identifying information.

Computer Prof’ls, 72 F.3d at 904.

     For these reasons, the Court concludes that the FBI properly

invoked Exemption 7(C). Id.




     7
       Plaintiff does not present any evidence, no less compelling
evidence, that the FBI has engaged in illegal activity in this
case.

                               -18-
IV.   CONCLUSION

      For the foregoing reasons, Plaintiff’s Motion for Summary

Judgment is denied and Defendant’s Motion for Summary Judgment is

granted.




                                        /s/
August 31, 2011                      Gladys Kessler
                                     U.S. District Court Judge




Copies to: Attorneys of record via ECF.




                              -19-